Order dismissing report affirmed. This action of tort to recover compensation for personal injuries and property damage was tried in the Municipal Court of the City of Boston, where there was a finding for the plaintiff. The defendant’s motion for a new trial on the ground that the finding was against the evidence, and on other grounds, was denied. Requests for rulings made by the defendant at the hearing on this motion also were denied. A report to the Appellate Division of the refusal of these requests was dismissed and the defendant appealed. The defendant’s sole contention in this court is that it was error for the trial judge to refuse to rule as requested by him that the “finding of the trial judge for the plaintiff was against the evidence to such an extent that the denial of the defendant’s motion for a new trial, alleging that the finding was against the evidence, amounts to an abuse of discretion.” This request for a ruling presented no question of law •— except as hereinafter stated — which could not have been raised at the trial on the merits, and it does not appear that the judge revived any such question. Ross v. Colonial Provision Co. Inc. 299 Mass. 39, 42. The only question for our consideration is whether the denial of the motion for a new trial would be an abuse of discretion. An examination of the evidence reported discloses no such abuse. Gallagher v. Boston Elevated Railway, 259 Mass. 33. Mantho v. Nelson, 285 Mass. 156. Golba v. Gajewski, 301 Mass. 328.